Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screen basket having an open screen surface for screening a paper material on a circumferential surface thereof, the screen basket comprising: a diluent pocket located on a circumferential surface of the screen basket and configured to have a space; a first screen basket flange located on one side of the circumferential surface and assembled with a casing flange adjacent to a non-acceptable raw material outlet of a casing body for a screening machine; wherein the first screen basket flange comprises a diluent inlet into which a diluent discharged from the casing flange is introduced; a diluent outlet connected to the space of the diluent pocket; and a diluent supply passage through which the introduced diluent is introduced into a space of the diluent pocket; and wherein the diluent pocket comprises a plurality of diluent spray holes for spraying the diluent and wherein the plurality of diluent spray holes are formed to be spaced from each other at different heights based on a position of the non-acceptable raw material outlet, and an open screen surface is formed at a position corresponding to the heights of the plurality of diluent spray holes.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653